Order, Supreme Court, Queens County (Patricia Satterfield, J.), entered March 13, 1995, which, insofar as appealed from, denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
In an action for personal injuries allegedly sustained by plaintiff in a fall in the hallway outside her apartment, plaintiff’s affidavits were sufficient to raise issues of fact precluding summary judgment, namely, the condition of the floor, who created such condition and if defendant had sufficient prior notice thereof. We have considered defendant’s other arguments and find them to be without merit. Concur— Milonas, J. P., Ellerin, Wallach, Rubin and Mazzarelli, JJ.